Citation Nr: 0108153	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation benefits for an esophagus 
condition pursuant to 38 U.S.C.A. § 1151 (West 1991).

2.  Entitlement to compensation benefits for hepatitis C 
pursuant to 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
September 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
For reasons which will become clear below, the claim of 
entitlement to compensation benefits for an esophagus 
condition pursuant to compensation benefits under 38 U.S.C.A. 
§ 1151 (West 1991) will be the subject of the REMAND section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding entitlement to 
compensation benefits for hepatitis C under 38 U.S.C.A. 
§ 1151 (West 1991) has been obtained.

2.  The veteran filed the claim of entitlement to 
compensation benefits for hepatitis C in July 1996.

3.  The veteran underwent medical treatment at a VA Medical 
Center (VAMC) over many years both prior to and during 1993.  
Blood transfusions were performed. 

 4.  The veteran is currently testing positive for hepatitis 
C.




CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the hepatitis C infection is found to be the result of blood 
transfusions performed during his treatment at a VAMC.  
38 U.S.C.A. §§ 1110, 1151, 5107(b) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran underwent medical treatment at a VAMC over many 
years before and during 1993.  Extensive medical treatment, 
including multiple surgeries, is indicated.  Blood 
transfusions were performed on several occasions both before 
and after 1992.  

The veteran filed the claim of entitlement to compensation 
benefits for hepatitis C under 38 U.S.C.A. § 1151 (West 1991) 
in July 1996.  The veteran has tested positive for hepatitis 
C on several occasions.  An outpatient treatment record dated 
September 1997 indicates that the veteran was told he was 
positive in 1993 when he attempted to donate blood.  No 
residual disability associated with this condition is clearly 
indicated in the medical evidence of record at this time.  At 
a hearing held before the RO in November 1999, the veteran 
contended that this infection was caused by a blood 
transfusion at the VAMC in 1993.  The veteran was 
hospitalized at the VAMC in 1993.   

In a medical opinion obtained at the RO in June 1998, it is 
indicated that the veteran has hepatitis C, with a positive 
antibody test.  A VA examination was recommended.  In a VA 
examination held in January 1999, it was found that the 
Hepatitis C virus infection was most probably secondary to 
blood transfusions during his operations before 1992 as he 
did not have any other risk factors.
 
In pertinent part, 38 U.S.C.A. § 1151 provided that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

As noted above, the veteran filed the claim of entitlement to 
compensation benefits for hepatitis C before October 1, 1997.  
The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the 38 U.S.C.A. § 1151 claim must be evaluated 
under both the old and new provisions of 38 U.S.C.A. § 1151 
to determine which version is most favorable to him.  In this 
case, the "old" criteria following the Gardner 
determination is clearly the most favorable to the veteran, 
as it does not require that he establish the element of fault 
or negligence, which is clearly not apparent in this case.

The Board believes that the preponderance of the evidence 
supports the conclusion that the veteran was infected with 
hepatitis C by a blood transfusion during treatment at a 
VAMC.  A VA medical opinion has clearly stated that the 
hepatitis C infection was most likely caused by a blood 
transfusion.  The veteran has undergone extensive medical 
treatment at a VAMC over many years both prior to and during 
1993.  Blood transfusions were performed during this 
treatment.  

Regarding the medal opinion that the hepatitis C virus 
infection was most probably secondary to blood transfusions 
during his operations before 1992, the Board must note that 
the veteran underwent blood transfusions at the VAMC before 
1992.  The Board is also mindful of the benefit of the doubt 
doctrine.  This provides that where there is an approximate 
balance of evidence for and against a claim, the veteran will 
be given the benefit of the doubt.  In light of the extensive 
nature of the veteran's medical treatment at the VAMC, the 
Board finds it likely that the infection occurred during this 
treatment.

In this case, the RO has denied the claim on the basis that 
there is no current disability associated with the hepatitis 
C infection at this time.  In December 1999, the RO stated 
that there is no "disability to consider for compensation."  
In this case, however, the Board believes that the 
"disability" in question is the hepatis C infection.  While 
this disability may be noncompensable at this time, the 
extent of this disability is not at issue before the VA at 
this time.  In this regard, the Board must note that the VA 
routinely awards service connection for disabilities based on 
prior injuries during service and then finds those 
disabilities to be noncompensable.  The Board believes that a 
similar situation may exist in this case.

The Board believes that pertinent rules from the RO support 
this decision.  In VBA [Veterans Benefits Administration] 
Fast Letter 98-110 (November 30, 1998), miscellaneous rating 
problems were noted in section E.  The third example cited 
within this section noted a factual situation in which 
hepatis C was claimed and was shown as an acute infection in 
service.  In that situation, as in this case, no liver damage 
was shown and the only evidence of hepatitis C was the 
presence of anti-HCV on blood tests.  In that case, the Fast 
Letter indicates that the rating provides a zero-percent 
evaluation under 38 C.F.R. § 4.115, Diagnostic Code 7345 
(infectious hepatitis) (2000).  The clear implication of VBA 
Fast Letter 98-110 is that service connection should be 
granted in this situation.  Accordingly, service connection 
is granted. 


ORDER

Entitlement to service connection for hepatitis C is granted.


REMAND

With regard to the benefits for an esophagus condition 
pursuant to 38 U.S.C.A. § 1151, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas.  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In February 2000, the veteran indicates that additional VA 
medical records are available.  At the hearing held at the RO 
in November 1999, the veteran appears to contend that his 
esophagus condition is the result of aspirin used to treat 
his non-service connected hernia.  This contention is not 
entirely clearly.  In an event, the Board believes that a 
medical opinion concerning the etiology of this disability is 
now required.  

In view of the new criteria and the state of the record, 
further development, as specified below, is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
esophagus condition.  After securing any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured, including 
treatment by any private health care 
provider or providers (if any) or any VA 
medical records cited by veteran in 
February 2000 that have not been 
associated with the claims folder.  The 
veteran is requested to assist the RO in 
obtaining these records. 

3.  The RO should arrange for a VA 
examination to determine the etiology of 
the esophagus condition.  The examiner, 
in conjunction with the examination, must 
review the claims folder or the pertinent 
medical records contained therein.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, the examiner 
should provide a response to the 
following questions:

(a) What is the nature and extent of 
the veteran's esophagus condition?

(b) If an esophagus condition is 
found, the examiner should indicate 
whether it is at least as likely as 
not that this condition was caused 
by treatment at a VAMC.  A 
discussion of this issue would be of 
great assistance to the VA in the 
evaluation of this case.

An explanation supporting the opinion 
presented should be provided.  It should 
also be emphasized to the examiner that 
"fault" or medical "negligence" is not 
at issue.  The complete findings and 
opinion of the examiner should be 
associated with the claims folder.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once. 

5.  Thereafter, the case should be reviewed 
by the RO.  The RO must review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance on 
the processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
VBA Fast Letter 01-02 (January 9, 2001), and 
VBA Fast Letter 01-13 (February 5, 2001), as 
well as any pertinent formal or informal 
guidance that provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



